Citation Nr: 0603378	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-10 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet, claimed as foot pain, status post-bunionectomy.

2.  Entitlement to compensation benefits for a disability of 
the feet, claimed as foot pain, status post-bunionectomy, 
pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to June 1981.  Thereafter, he had additional, 
unverified service in the Reserves from 1981 to 1989.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from November 2002 and January 2004 rating decisions 
by the New Orleans, Louisiana Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Waco, Texas RO.  A hearing before a 
Decision Review Officer was held in December 2004.  A 
transcript of the hearing is of record.

The matter of entitlement to compensation benefits for 
disability of the feet under 38 U.S.C.A. § 1151 is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

A chronic bilateral foot disability was not manifested in 
service, but was initially demonstrated years after service; 
a preponderance of the evidence is against a finding that the 
veteran's current bilateral foot disability is related to his 
military service.


CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App, 103 (2005).

The record reflects that through a July 2002 letter, prior to 
the RO's initial adjudication of the veteran's claim, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim for service connection, 
the information required of him to enable VA to obtain 
evidence in support of his claims, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  A 
January 2004 statement of the case (SOC) provided a full 
outline of the regulation implementing the VCAA, including 
(at p. 3) that the veteran should submit any evidence in his 
possession pertinent to his claim.  He has had ample 
opportunity to respond or supplement the record.  In fact, by 
letter received in January 2005, he indicated that he has no 
additional medical evidence to submit.
The veteran has not identified any pertinent evidence that 
remains outstanding.  Therefore, the Board is satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim. 

Service Connection for Foot Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

On longitudinal review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim seeking service connection for a foot 
disability.

In the case at hand, the veteran's service medical records 
note that he was seen in May 1979 with complaints of pain and 
swelling secondary to a cut on the right heel.  The 
impression was cellulitis of the right lower leg secondary to 
a cut on the right heel.  The veteran's service medical 
records are negative for complaints or findings of bunions.

VA treatment records note that the veteran was seen in July 
1991 with complaints of foot pain.  He also indicated that he 
had problems wearing shoes.  The veteran reported a six-year 
history of bilateral bunion deformities.  Examination 
revealed bilateral hallux valgus and mild hammer toe 
deformities.  He underwent bilateral bunionectomy in July 
1991.  In September 1991 he was seen for the removal of pins 
in both feet.  Two K wires were removed from his feet without 
difficulty.  

An October 1991 VA examination report notes the veteran's 
complaints of bilateral foot problems.  He reported that he 
recently had surgery on his feet for removal of painful 
bunions.  Thereafter, both feet continued to be symptomatic.  
Specifically, he complained of pain and difficulty wearing 
shoes.  On examination his gait was slow with a limp on the 
left.  Well-healed surgical scars were noted over the toes on 
both feet. X-rays of the feet revealed extensive callus 
formation with decreased prominence of the fracture lines 
compatible with continued healing.  The impression was 
bilateral foot pain, post-operative bilateral bunionectomies.

The veteran was seen at a VA podiatry clinic in August 1992 
with complaints of callosities and pain in the big toes and 
at the edges of both feet.  The surgery sites were well-
healed and non-tender.  In November 1992, examination 
revealed severe callosities, tinea pedis and pes planus of 
both feet.  

VA outpatient treatment records dated in 2002 note the 
veteran's ongoing complaints of bilateral foot pain.  
Examination in February 2002 revealed pes planus with marked 
toe deformities, some hard callus over the dorsum of the 
toes, and no swelling or erythema.

In a statement received by the RO in September 2002, the 
Department of the Army indicated that no additional service 
medical records were found for the veteran.

October 2002 and April 2003 VA examination reports note 
findings of scars on the dorsal aspect of both feet, between 
the great toe and the second toe.  The April 2003 VA examiner 
also noted that the veteran had pes planus, hammertoes and 
glycosylation of the tendons.

During a December 2004 Decision Review Officer hearing, the 
veteran maintained that he has had problems with his feet and 
has been unable to secure employment since undergoing 
bunionectomies in July 1991.  He stated that, prior to July 
1991, the only problems he had with his feet were bunions.  
Since the surgery, he has not been able to wear shoes, or 
stand or walk for more than a short period of time.

Various foot disabilities, including hammertoes and 
callosities, have been diagnosed.  However, the first medical 
evidence of such disabilities is many years after service.  
Specifically, a July 1991 VA treatment record notes that the 
veteran reported a six-year history of bunions and that 
examination revealed findings of hallux valgus and hammer 
toes.  The evidence of record does not include any medical 
opinion that any of these disorders is related to the 
veteran's service.  In fact, he appears to be contending that 
his current foot problems began as a result of VA treatment 
in 1991.

The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. 
§ 3.159(c)(4)(i) requires that a claimant establish that he 
or she has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of findings of a chronic foot disability 
until many years after the veteran's military service.  A 
medical opinion is not necessary to decide this claim, as 
such opinion could not establish disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history).

The preponderance of the evidence of record is against the 
claim seeking service connection for a bilateral foot 
disability, and it must be denied. 


ORDER

Service connection for a bilateral foot disability is denied.


REMAND

The veteran also contends that his current bilateral foot 
disability is the result of treatment received at a VA 
medical facility in July and September 1991.

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
(emphasis added) that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 
U.S.C.A. § 1151.  In determining whether additional 
disability exists, VA compares the veteran's physical 
condition immediately prior to the surgery upon which the 
claim for benefits is based with the physical condition after 
the surgery.  38 C.F.R. § 3.361(b).  Inasmuch as there is no 
medical opinion of record that specifically addresses the 
medical issues raised under 38 U.S.C.A. § 1151 claims filed 
on or after October 1, 1997, an examination is necessary 
prior to final appellate review.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the  following: 

1.  With respect to the claim for 
compensation benefits for a disability of 
the feet, claimed as foot pain, status 
post-bunionectomy, pursuant to 
38 U.S.C.A. § 1151, the RO should send 
the veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include 
notification that he should submit any 
pertinent evidence in his possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
advise him and his representative and ask 
them to submit the outstanding evidence. 

3.  Thereafter, the RO should arrange for 
the veteran  to be afforded a VA 
examination by an appropriate specialist 
to ascertain whether he has any 
additional foot disability as a result of 
the surgeries performed at a VA medical 
center in July and September 1991.  The 
veteran's claims file must be reviewed by 
the examiner.  The examination should 
include any indicated tests or studies.  
Clinical findings must be described in  
detail.  The examiner should review the 
medical records associated with the July 
and September 1991 foot surgeries (as 
well as those preceding and subsequent to 
the surgeries) and answer the following 
questions: 

(1) Does the veteran have additional 
bilateral foot disability following 
(resulting from) the July and/or 
September 1991 VA surgeries? If so 
identify the additional disability. 

(2) If the response to (1) is yes, the 
examiner should further indicate whether 
such additional disability (a) was caused 
by carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b) is due to an event 
not reasonably foreseeable.  The examiner 
must explain the rationale for all 
opinions given.  

4.  The RO should then review this claim.  
If it remains denied, the RO should issue 
an appropriate supplemental SOC, and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


